Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

IN RE: NATIONAL FOOTBALL No. 2:]2-111d-02323~AB
LEAGUE PLAYERS’ CONCUSSION '

INJURY LITIGATION MDL No. 2323

 

Hon. Anita B. Bl'ody
Kevin Turner and Shawn Wooden,
on behalf of themselves and

others similarly situated, :
Plaintiffs, : CIVIL ACTION NO: l4-00029-AB

V.

National Football League and

NFL Properties, LLC,

Successor-in-interest to

NFL Properties, Inc.,
Defendants.

 

THIS DOCUMENT RELATES TO:
ALL ACTIONS

 

BAP ADMINISTRATOR STATUS REPORT - lST OUARTER 2019

l. Garretson Resolution Group (“GRG”) serves as the Baseline Assessment Prograrn
(BAP) Administrator for the Settlement program in the above-captioned action.' Since its
appointment by the Court to serve in this role, GRG has Worked diligently with the Parties to meet
its responsibilities under the Settlement Agreement. GRG submits this Status Report to provide

an update to the Court on the status of GRG’s Work administering the BAP.

 

l Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
Settlement Agreement_

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 2 of 11

ML'ntaining the Qualified BAP Provider Network

2. As the BAP Administrator, GRG is responsible for establishing and maintaining a
network of Qualified BAP Providers to administer the specified baseline assessment examinations
under the BAP and authorized medical services under the BAP Supplemental Benefits program.

3. As of February 13, 2019, GRG has contracted with 325 Qualified BAP Providers
in fifty-two cities across the United States. GRG is seeking the participation of an additional eighty
neurologists and clinical neuropsychologists, including:

a. fifty-five providers who have been approved for participation by Co~Lead Class
Counsel and Counsel for the NFL Parties and are now in the contracting
process; and

b. twenty-five providers Who are being vetted for participation by Co-Lead C]ass
Counsel and Counsel for the NFL Parties.

4. GRG is continuing its efforts to enroll Qualified BAP Providers to expand the BAP
network wherever necessary to ensure sufficient depth of coverage and improve the efficiency of
this program For cities without a sufficient number of contracted Qualified BAP Providers to
fully meet demand, GRG is seeking alternate arrangements to ensure timely appointments for
Retired NFL Football Players, including offering appointments in nearby cities and bringing in

Qualified BAP Providers from other cities to administer baseline assessment examinations

Deadline to T ake Baseh'ne Assessmeut Examinatiou
5. Section 5.3 of the Settlement Agreement establishes the deadline for Retired NFL
Football Players to take their baseline assessment examinations
a. F or Retired NFL Football Players born on or before June 61 19'/'4, the deadline

is June 6, 2019.

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 3 of 11

b. F or those born after June 6, 1974, the deadline is the earlier of the Retired NFL
Football Player’s 45th birthday or June 7, 2027.

Co-Lead Class Counsel and Counsel for the NFL Parties have agreed that a Retired NFL Football
Player subject to the June 6, 2019 deadline Will be deemed to have taken a timely baseline
assessment examination if he or his attorney contacts GRG to request his baseline assessment
examination by that date. Co-Lead Class Counsel and Counsel for the NFL Parties may consider
a similar exception for those Retired NFL Football Players whose deadline falls shortly after June
6, 2019, based on the volume of appointments scheduled by GRG. To ensure adequate and
sufficient notice, GRG worked with the Claims Administrator to inform Retired NFL Football
Players and their attorneys of this agreement through monthly newsletters distributed by the
Claims Administrator in October, November, and December, 2018. The Claims Administrator
also updated the “Frequently Asked Questions” section of the Settlernent Website with this

information

Base!ine Assessment Examinations Scheduled and Attended to DB

6. The BAP offers a two-part baseline assessment examination, consisting of a clinical
neuropsychology appointment lasting an average of six to eight hours and a basic neurological
examination lasting approximately one hour. GRG’s scheduling process is intended to ensure that
Retired NFL Football Players are scheduled at a provider location, date, and time acceptable and
convenient to them. Typically, GRG attempts to schedule the clinical neuropsychology
appointment so that it occurs first, and far enough in advance of the neurology appointment that

the clinical neuropsychologist’s report is available for review during the neurology appointment

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 4 of 11

7. As of February 13, 2019, the Claims Administrator has determined that 12,828
Retired NFL Football Players are eligible for participation in the BAPZ. Of these individuals, GRG
has received requests to schedule baseline assessment examinations from 5,398 Retired NFL
Football Players directly or through their attorneysl This represents 42% of BAP-eligible Retired
NFL Football Players.

8. Of the 5,3 98 Retired NFL Football Players who have requested appointments, GRG
has offered one or more appointments with Qualified BAP Providers to 5,310 of them (98.4%).
Retired NFL Football Players who have requested appointments have waited a median time of 19
days until GRG secured and offered a neuropsychology appointment (consisting of a specific date,
time, and location) from a Qualified BAP Provider neuropsychologist. To ensure the
neuropsychology appointment takes place before the neurology appointment, GRG seeks to
confirm with the Retired NFL Football Player or his attorney that the Retired NFL Football Player
accepts the offered neuropsychology appointment before securing a neurology appointment As a
result, the median time between the initial offer of a neuropsychology appointment and the initial
offer of a neurology appointment is 40 days. Median time from the initial request until the actual
neuropsychology appointment is 108 days; the median time from request until the neurology

appointment is 166 days. Table l summarizes wait times as of February 13, 2019.

Table 1. Appointment Scheduling Wait Times

 

 

 

 

 

 

 

 

Metric Median in Days
Time from request to offered neuropsychology appointment 19
Time from request to offered neurology appointment 59
Time from request to neuropsychology appointment date 108
Time from request to neurology appointment date 166

 

 

2 This includes eight Retired NFL Footba|l Players notified oftheir eligibility by the C|aims Administrator on January
30, 2019, following a change in the method the C|aims Administrator uses to calculate half an eligible season.

4

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 5 of 11

9. As of F ebruary 13, 2019, 4,438 Retired NFL Football Players (82.2% of those who
have requested appointments) have attended a total of 8,383 appointments This number consists
of 3,773 Retired NFL Football Players (69.9%) who have attended two or more3 appointments and
665 Retired NFL Football Players (12.3%) who have attended one appointment

10. Of the 5,3 10 Retired NFL Football Players for Whom GRG has scheduled or offered
one or more appointments, 4,814 (89.2% of those who have requested appointments) currently
have one or more appointments scheduled (including appointments that have already taken place).
Of the 4,814 Retired NFL Football Players with scheduled appointments, 4,239 (78.5% of all who
have requested) have been scheduled for both neuropsychology and neurology appointments, and
57'5 (10.7% of all who have requested) have been scheduled for one appointment For the latter
group, GRG is working to promptly schedule these Retired NFL Football Players’ second
appointment

1 l. Of the 5 ,3 10 Retired NFL Football Players for whom GRG has scheduled or offered
one or more appointments, 496 have had at least one appointment scheduled or offered to them in
the past but did not accept or attend. These 496 Retired NFL Football Players have had a total of
1,867 rejected, cancelled, or missed appointments (an average of 3.8 each). Table 2 breaks down
the reasons and sources of those cancellations.

Table 2. Cancellation Reasons - Players with No Active Appointments

 

 

 

 

 

 

 

. Source
Cancellatwn Reason Player Provider Administl'ator
Confirmed, then Cancelled 18.4% 5.0% 0.7%
Rejected or Withdrawn 55.3% 8.9% 5 .2%
Missed 6.5% 0.0% 0.0%

 

 

 

 

 

3 Certain Retired NFL Football Players have attended more than two appointments because they
and/or the Qualified BAP Providers have requested to break up the clinical neuropsychology
appointments, which GRG has accommodated

5

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 6 of 11

Roughly half of these Retired NFL Football Players reside in or near ten cities - Atlanta, Dallas,
Houston, New Orleans, Los Angeles, Phoenix, Miami, Jacksonville, Charlotte, and Tampa - all of
which are among the cities with the highest populations of Retired NFL Football Players The
median time from request to clinical neuropsychology appointment offered in these cities ranges
from seven days in Miami and Houston to 95 days in New Orleans, with an average of 29 days4
In all such cases, GRG is continuing to work with Qualified BAP Providers, and Retired NFL
Football Players or their attorneys, to ensure Retired NFL Football Players receive appointments
that meet their preference for location, provider, and schedule, While accommodating the Qualified
BAP Providers’ schedules

12. Finally, 88 (1.6%) Retired NFL Football Players have requested baseline
assessment examinations but have not yet had appointments scheduled or offered to them. These
Retired NFL Football Players are scattered among 33 cities; the median time they have been
waiting since requesting their baseline assessment examination is 36 days GRG continues to work
to secure appointments for these Retired NFL Football Players and will continue to update its
progress accordingly Table 3 summarizes Retired NFL Football Players with requests and

appointments scheduled through February 13, 2019.

 

4 |n addition to continuing to seek the participation of more Qualified BAP Providers in New Or|eans, GRG is
bringing in Qualified BAP Providers from other cities to supplement provider capacity.

6

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 7 of 11

Table 3. Summary of Requests and Scheduling Activity to Date

 

 

 

 

 

 

 

 

 

 

Status Number % of
Requested
Players requesting participation in BAP 5,398 100.0%
Players offered one or more appointments 5’3 10 98-4%
Players With two appointments currently scheduled 4,239 78.5%
Players with one appointment currently scheduled 575 10.7`%
Players with appointments previously offered but 496 9_2%
none attended or currently scheduled
Players waiting on first offered appointment 88 1.6%

 

 

Note: indented rows are subsets of rows above

Reimbursenie)zts Paid to Qualified BAP Providers for B¢_l§eline Assessment Examin ations
13. Included in GRG’s declaration to the Court in conjunction With the Fairness
Hearing held on November 19, 2014, were cost projections for reimbursements to be paid to
Qualified BAP Providers following baseline assessment examinations Reimbursements for both
clinical neuropsychology and neurology appointments have come in below original projections

See Table 4 for provider reimbursement details through February 13, 2019.

Table 4. Provider Reimbursements Since Inception of BAP

 

 

 

 

 

 

Metric Neuropsychology Neurology Total
Projected costs per appointment - 2014 $2,746.68 $605.30 $3,312.06
Actual costs per appointment $2,596. 19 $547.48 $3,143.67
Appointments reimbursed 3,889 3,068 6,957
Total Qualified BAP Provider payments $10,096,568 $1,679,669 $11,776,237

 

 

 

 

 

Providing Reports from aneline Assessment Examinations

14. As part of its efforts to ensure prompt and accurate production of medical records

and reports, GRG conducts training sessions and offers guidance materials to each Qualified BAP

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 8 of 11

Provider. GRG is also in regular contact with Qualified BAP Providers as questions or issues arise
that may slow the production of medical records and reports lmportantly, to provide incentives
for Qualified BAP Providers to submit medical records and reports in a timely manner, GRG
included a provision in all of its Qualified BAP Provider contracts that makes provider payment
contingent on the Qualified BAP Providers submitting such documents
15. Since inception of the BAP, GRG has received BAP-generated medical records
and reports from at least one specialist (neurologist or clinical neuropsychologist) for 4,156 Retired
NFL Football Players, including records and reports from both specialists for 3,048 Retired NFL
Football Players, and records from one specialist for 1, 108 Retired NFL Football Players
16. After GRG receives the medical records and reports, GRG reviews them for
accuracy and completion, particularly against the requirements of the Settlement Agreement.
17. When either the records or reports are incomplete, GRG works with the Qualified
BAP Provider to ensure completion The most common reasons for such follow-ups with providers
include:
a. failure to clearly state what, if any, Neurocognitive Impairment level the
Retired NFL Football Player qualified for, as defined by the Settlement
Agreement;
b. omission of references to corroborating evidence, as required for diagnosing
Level 1.5 Neurocognitive Impairment or Level 2 Neurocognitive
Impairment under the Settlement;
c. failure to adequately address test validity and/or functional impairment, two
topics required to be reported by clinical neuropsychologists as part of their

reports; and

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 9 of 11

d. failure to meet other administrative requirements as articulated in the
Clinician‘s Interpretation Guide promulgated pursuant to Exhibit A-2 of the
Settlement Agreement.

18. Of the 3,048 Retired NFL Football Players for whom both reports have been
submitted by Qualified BAP Providers, GRG has completed its review process for 2,360 and has
published them (or is in the process of publishing them) to the Retired NFL Football Player’s
online portal. Table 5 shows the status for Retired NFL Football Players whose reports have been
submitted to GRG as of Febn.lary 13, 2019.

Table 5. BAP Report Review Status

 

 

 

 

 

 

 

 

 

 

% of Players
Status Number with Both Appts
Attended

Players who have attended both appointments 3,773 100%
Players with both reports submitted to GRG 3,048 81%

Players with review completed and approved to 25360 63%

publish to portal

Players with reports undergoing initial review 33 l%

Players with reports in follow up status with Qualified 638 17%

BAP Providers

Players with reports forwarded to Appeals Advisory

Panel due to conflicting diagnoses between Qualified 17 <1%

BAP Providers (per the Settlement Agreement)

 

 

Note: indented rows are subsets of rows above
19. As of February 13, 2019, BAP examinations have resulted in 76 diagnoses of Level
1 Neurocognitive Impairment, 87 diagnoses of Level 1.5 Neurocognitive Impairment, 55
diagnoses of Level 2 Neurocognitive Impainnent, with 2,142 Retired NFL Football Players

receiving no diagnosis

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 10 of 11

I_E_AP Supplementa! Benefits

20. Under the Settlement Agreement, a Retired NFL Football Player diagnosed with
Level 1 Neurocognitive Impairment is eligible to receive BAP Supplemental Benefits related to
the Retired NFL Football Player’s impairment in the form of medical treatment counseling, and/or
examination by Qualified BAP Providers including pharmaceuticals if medically appropriate and
prescribed by a Qualified BAP Provider.

21. The Settlement Agreement required Co-Lead Class Counsel and Counsel for the
NFL Parties, in consultation with the BAP Administrator, to establish the maximum per-player
benefit under the BAP Supplemental Benefits on the first anniversary of the commencement of the
BAP. Accordingly, on June 6, 2018 (the first anniversary of the commencement of the BAP), Co-
Lead Class Counsel and Counsel for the NFL Parties, in consultation with the BAP Administrator,
established the maximum per-player benefit under the BAP Supplemental Benefits at 835,000.
Given the number of Retired NFL Football Players currently eligible for the BAP, this amount was
determined to be the maximum benefit that Will ensure sufficient funds to pay for all possible
baseline assessment examinations which in turn ensures the overall sufficiency of the BAP Fund.
Co-Lead Class Counsel and Counsel for the NFL Parties have agreed to revisit this amount after
June 6, 2019, the date when eligibility for baseline assessment examinations expires for Retired
NFL Football Players born on or before June 6, 1974.

22. Once a Retired NFL Football Player’s diagnosis of Level 1 Neurocognitive
Impairment is finalized, GRG contacts the Retired NFL Football Player (or, in the case of a
represented Retired NFL Football Player, his attomey) to inform him of his eligibility and schedule
an orientation Given that Retired NFL Football Players eligible for the BAP Supplemental
Benefits suffer from moderate cognitive impairment GRG seeks to include a family member or

close friend of the Retired NFL Football Player during scheduling who can help the Retired NFL
10

Case 2:12-md-02323-AB Document 10470 Filed 02/27/19 Page 11 of 11

Football Player maximize program benefits During this orientation, GRG outlines the benefits
offered and solicits the Retired NFL Football Player’s choice of a Qualified BAP Provider
neurologist to perform an initial consultation The purpose of the initial consultation is to review
the results of the baseline assessment examination and determine a treatment and evaluation plan
for the Retired NFL Football Player. Table 6 show the status of Retired NFL Football Players

who have been notified of their eligibility for participation in the BAP Supplemental Benefits

Table 6. BAP Supplemental Benefits Participation Status

 

 

 

 

 

 

 

Status Number
Retired Players/Attorneys notified of BAP Supplemental Benefits eligibility 55
Awaiting attorney response to schedule orientation 5
Retired Players in scheduling process for orientations 3
Retired Players with upcoming orientations scheduled
Retired Players with orientation complete 45
Awaiting provider selection by Retired Player 13

 

Contracting with selected provider

 

In process of scheduling initial consultation 3

 

InitiaI consultation upcoming

 

 

 

Initial consultation attended/receiving ongoing benefit 15

 

 

Note: indented rows ore subsets of rows above

Respectfully sublnitted,

BAP ADMINIS TOR
By: l vw M_‘
Sylvius von Saucken
Chief Compliance Officer
Garretson Resolution Group
6281 Tri-Ridge Boulevard

Suite 300
Cincinnati, OH 45140

11

